UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2315



JOSE ANTONIO ORELLANA-PORTILLO,

                                                         Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A29-554-808)


Submitted:   July 7, 2003                  Decided:    July 23, 2003


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert J. Foss, CENTRAL AMERICAN RESOURCE CENTER, Los Angeles,
California, for Petitioner.   Robert D. McCallum, Jr., Assistant
Attorney General, Richard M. Evans, Assistant Director, David E.
Dauenheimer, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Antonio Orellana-Portillo, a native and citizen of El

Salvador,    petitions   for   review   of   an   order   of    the   Board   of

Immigration Appeals (“Board”).      The order dismissed his appeal and

affirmed the immigration judge’s order denying his motion to reopen

deportation proceedings under the Nicaraguan and Central American

Relief Act of 1997.      We have reviewed the record and the Board’s

order and find that the Board did not abuse its discretion in

denying   Orellana-Portillo’s     motion     to   reopen.       See   8   C.F.R.

§ 1003.2(a) (2003); INS v. Doherty, 502 U.S. 314, 323-24 (1992).

Accordingly, we deny the petition for review on the reasoning of

the Board.    See In re: Portillo, No. A29-554-808 (B.I.A. Oct. 29,

2002).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               PETITION DENIED




                                    2